LARSON, Justice
(dissenting).
I dissent from Division IV, involving the alleged “cowl lamp” ethical violations. The facts are largely as stated in the majority opinion. Briefly stated, this respondent is charged with violating our disciplinary rules by amending moving-violation charges to nonmoving ones, usually involving cowl lamps. The basis of the majority’s holding is that the respondent violated DR 7 — 103(A) because the guilty pleas to the nonmoving violations were not supported by probable cause.
Under DR 7 — 103(A), a prosecutor shall not institute or cause to be instituted criminal charges when the lawyer knows or it is obvious that the charges are not supported by probable cause.
In the majority’s attempt to apply this rule to Howe, it confuses the concepts of probable cause and a factual basis for the guilty pleas. It quotes a generic definition of probable cause from Webster’s Third New International Dictionary, but for criminal prosecutions in Iowa, “probable cause” has a well-established meaning:
When a peace officer observes a violation of our traffic laws, however minor, the officer has probable cause to stop a motorist. “Probable cause exists if the totality of the circumstances as viewed by a reasonable and prudent person would lead that person to believe that a crime has been or is being committed and that the arrestee committed or is committing it.”
State v. Tague, 676 N.W.2d 197, 201 (Iowa 2004) (citations omitted).
To arrest a defendant based on probable cause, an officer
need not have firm evidence which might lead to a conviction, or even to an indictment, but merely sufficient information to cause a reasonable man to believe that defendant was involved in [a crime].
State v. Freeman, 297 N.W.2d 363, 366 (Iowa 1980).
Probable cause for the original arrest (or most likely a citation in lieu of arrest) was required to bring these traffic offend*383ers into the judicial system. In the prosecution of those citations, the focus of the parties was redirected (almost always by the defendant or his counsel) from a moving to a nonmoving violation. However, the probable cause that brought the defendants into the judicial system in the first place did not disappear, as the majority apparently concludes.
The majority concedes that the original charges in these cases were supported by probable cause. I contend that, because probable cause supported the original charges, it necessarily supports the lesser ones. Our rules of criminal procedure allow a prosecutor to agree to accept a plea to a lesser or related offense. Under our rules of criminal procedure,
[t]he prosecuting attorney and the attorney for the defendant may engage in discussions with a view toward reaching an agreement that, upon the entering of a plea of guilty to a charged offense or to a lesser or related offense, the prosecuting attorney will make a charging or sentencing concession.
Iowa R.Crim. P. 2.10(1) (emphasis added).
In this case, the “cowl lamp” offenses are both “lesser” and “related” to the more serious moving offenses. They are lesser because, unlike moving violations, they do not adversely affect a driver’s license, and they are “related” because they arose out of the same incident. Under analogous facts, a Wisconsin court held that
when a plea is pursuant to a plea bargain, the trial court is not required to go to the same length to determine whether the facts would support the charge as it would if there were no plea bargain.... This latter rule reflects the reality that often in the context of a plea bargain, a plea is offered to a crime that does not closely match the conduct that the factual basis establishes.... [W]e conclude that in a plea bargain context, the requirements of [the guilty-plea statute] are met if the trial court satisfies itself that the plea is voluntary and understandingly made and that a factual basis is shown for either the offense to which the plea is offered or to a more serious charge reasonably related to the offense to which the plea is offered. This is the case even when a true greater- and lesser-included offense relationship does not exist.
State v. Harrell, 182 Wis.2d 408, 513 N.W.2d 676, 680 (Ct.App.1994) (emphasis added); accord State v. Herrera, 131 N.M. 22, 33 P.3d 22, 28 (Ct.App.2001). In Howe’s case, the Board does not contend that a factual basis was lacking for the more serious moving offenses. It is only when those charges are changed — at the instance of, or at least with the acquiescence of, the defendant — that the factual basis becomes an issue. Cowl lamp violations, of course, are not included offenses in speeding or other moving violations. However, rule 2.10(1), like the rule in Herrera, allows plea bargaining to “lesser offenses” and does not require that the lesser offenses be lesser than included offenses.
Of course, in guilty pleas to offenses above the traffic level, a factual basis must be established. However, the establishment of a factual basis is not required for a guilty plea to a traffic offense. This is obvious from an examination of our criminal rules, which allow
the court or the clerk of the district court [to] enter a conviction pursuant to the defendant’s written appearance and may enter a judgment of forfeiture of the [defendant’s] collateral in satisfaction of the judgment and sentence.
Iowa R.Crim. P. 2.72. In fact, the majority here disavows any theory that the lack of a factual basis caused the prosecutor to violate DR 7 — 103(A); it simply treats the *384lack of a factual basis as if it were a lack of probable cause. The two are clearly not the same.
Because DR 7 — 103(A) only prohibits charging without probable cause and because probable cause was present in these cases, the rule is inapplicable by its terms. By mixing the concepts of factual basis and probable cause, the majority effectively attempts to pound a square peg through a round hole. DR 7 — 103(A), I submit, was never intended to provide a basis for disciplining a prosecutor under circumstances such as these, in which probable cause existed sufficient to bring the defendants into the court system.
The majority cites no cases applying DR 7 — 103(A) under similar facts, and I submit there are none. Rather, the rule was aimed at prosecutors who overcharge, usually in the hope of getting guilty pleas to lesser offenses. See, e.g., Thompson v. State, 61 Wis.2d 325, 212 N.W.2d 109, 111-12 (1973) (applying DR 7—103(A), and stating: “It is ... an abuse of discretion for a prosecutor to bring charges on counts of doubtful merit for the purpose of coercing a defendant to plead guilty to a less serious offense.”); Locklear v. State, 86 Wis.2d 603, 273 N.W.2d 334, 338 (1979) (citing DR 7—103(A) and quoting ABA’s Standards Relating to the Prosecution Function and Defense Function, Standard 3.9(e), “The prosecutor should not bring charges or seek charges greater in number or degree than he can reasonably support with evidence at trial.”). The rule, I believe, is also aimed at unscrupulous prosecutors who file criminal charges to effect a civil settlement. Cf. State ex rel. Nebraska State Bar Ass’n v. Gobel, 201 Neb. 586, 271 N.W.2d 41, 42 (1978) (applying DR 7—105(A), which expressly prohibits such conduct).
DR 7 — 103(A) is penal in nature because it may be the basis for severe financial sanctions. In criminal cases, which are analogous, “ambiguity concerning the ambit of criminal statutes should be resolved in favor of lenity.” Rewis v. United States, 401 U.S. 808, 812, 91 S.Ct. 1056, 1059, 28 L.Ed.2d 493, 497 (1971). We should give lawyers the same benefit of the doubt in enforcing disciplinary rules of doubtful application. I believe it is palpably unfair to apply DR 7 — 103(A) to this respondent because neither the rules nor any decisions of this court at the time of these alleged ethical violations gave any indication that the rule covers disciplinary cases like this, in which probable cause exists but a factual basis does not.
Howe, in support of his resistance to the ethics charges, claims he was blindsided by the board’s plea-bargaining count. He complains, with justification, that:
The first statement by [the supreme] court that a factual basis is required for conviction of simple misdemeanors, apparently even where plea bargains are involved, appeared in the court’s press release of February 24, 2004, in the wake of [newspaper] stories that gave rise to the present disciplinary proceeding. Before then, Iowa law was certainly not clear on the issue.
As the majority notes, the practice of reducing moving violations to nonmoving ones has been widespread. Howe had been involved in 174 such cases himself, and his predecessor had done so “for many years” before him. We may in fact take judicial notice that the practice has been widespread throughout Iowa for many years.
The majority opinion will cause many past and present prosecutors, and also defense counsel,9 to wait for “the other shoe *385to drop” with the specter of ethical charges being filed for violating a rule that is only arguably applicable and whose application could not reasonably have been foreseen.
I believe the Grievance Commission correctly dismissed this charge, and I would affirm it on that issue.

. The ethics opinion relied on by the majority advised that:
*385It is improper for a prosecuting lawyer and for a defendant’s lawyer to enter into a plea agreement under which a prosecutor files charges that are not supported by underlying facts and to which the defendant agrees to plead or is expected to plead guilty.
(Emphasis added.) Plea Bargaining — Plea Not Supported by Facts, Iowa Ethics Op. No. 87-13 (February 12, 1988).